UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7615


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ELTRENTROSE F. LIVERMAN, a/k/a Trent,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:95-cr-00151-JBF-FBS-7; 2:12-cv-00417-RBS)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eltrentrose F. Liverman, Appellant Pro Se. Howard              Jacob
Zlotnick, Assistant United States Attorney, Newport            News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eltrentrose F. Liverman seeks to appeal the district

court’s order construing his motion filed under 28 U.S.C. § 1651

(2006)    as    a    successive    28    U.S.C.A.     § 2255       (West   Supp.   2012)

motion and denying relief.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.         § 2253(c)(1)(B)        (2006).            A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies       this       standard     by       demonstrating         that

reasonable          jurists    would     find   that      the      district     court’s

assessment          of   the   constitutional        claims        is   debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district

court denies relief on procedural grounds, the prisoner must

demonstrate         both    that   the    dispositive       procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Liverman has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense        with   oral   argument     because      the    facts    and   legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3